     Case 2:20-cv-00454-JCM-EJY Document 14 Filed 06/22/20 Page 1 of 4




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    DAVE G. CROSS,                                         Case No. 2:20-cv-00454-JCM-EJY
 8                            Plaintiff,
                                                             ORDER RESETTING EARLY
 9          v.                                               NEUTRAL EVALUATION
10    ANTHONY & SYLVAN POOLS, CORP.,
11                            Defendant.
12

13          An ENE is hereby reset for Monday, July 13, 2020 at 10:00 a.m. In light of recent

14   health events, the ENE will be conducted remotely via Zoom video, with further instructions to be

15   provided at a later date regarding the logistics for appearance.

16          NOTE: SIGNIFICANT CHANGES TO THE COURT’S SCHEDULING ORDER

17   ARE LISTED BELOW.

18          The following requirements for the ENE apply:

19          1. Attendance

20               •   An attorney of record who will be participating in the trial of this case, all parties

21                   appearing pro se, if any, and all individual parties must be present.

22               •   In the case of non-individual parties, counsel must arrange for a representative

23                   with binding authority to settle this matter up to the full amount of the claim to be

24                   present for the duration of the ENE session.

25               •   If any party is subject to coverage by an insurance carrier, then a representative of

26                   the insurance carrier with authority to settle this matter up to the full amount of the

27                   claim must also be present for the duration of the ENE session.

28
     Case 2:20-cv-00454-JCM-EJY Document 14 Filed 06/22/20 Page 2 of 4




 1             •   The Court will impose sanctions to the extent a representative with binding

 2                 authority to settle this matter up to the full amount of the claim is not present.

 3             •   A request for an exception to the above attendance requirements must be filed and

 4                 served on all parties at least 14 days before the ENE session.

 5             •   An attorney of record, individual parties, a fully-authorized representative, and a

 6                 fully-authorized insurance representative must appear unless the court enters an

 7                 order granting a request for exception.

 8        2. Time Limit

 9             •   The ENE session will be limited to three (3) hours.

10        3.   Request to Reschedule

11             •   Any requests to reschedule the ENE session must be submitted at least one (1)

12                 week in advance of the scheduled date and provide a detailed reason for the

13                 request.

14        4. ENE Statement

15             •   In preparation for the ENE session, the attorneys for each party, and the parties

16                 appearing pro se, if any, must submit a confidential written evaluation statement

17                 for the court’s in camera review.

18             •   The evaluation statement must comply with Local Rule 16-6(f).

19             •   In addition to the information required by LR 16-6, the following information

20                 must be contained in the ENE Statement:

21                    o The first paragraph must contain the names, titles and email addresses of

22                        ALL attendees along with a statement of their limit(s), if any, to settle.

23                    o The entire ENE Statement must not exceed 50 pages – including

24                        exhibits. The more concise the writing and more focused the exhibits, the

25                        better the undersigned will be served in understanding the case.

26                    o The exhibits should not include any items available on the docket – citation

27                        to the ECF No. will suffice.

28


                                                 Page 2 of 4
     Case 2:20-cv-00454-JCM-EJY Document 14 Filed 06/22/20 Page 3 of 4




 1                    o If the exhibits include deposition transcripts, then they should only be

 2                        excerpts with highlights on the specific statements you seek to underscore.

 3                    o History of settlement negotiations, if any, prior to the ENE conference.

 4                    o The final paragraph must contain the opening offer or demand you will

 5                        make at the ENE conference with supporting explanation.

 6             •   The written evaluation statements must be submitted by email to

 7                 Kimberly_LaPointe@nvd.uscourts.gov by noon on Monday, July 6, 2020. Do

 8                 not deliver or mail them to the clerk’s office. Do not serve a copy on opposing

 9                 counsel.

10             •   The purpose of the evaluation statement is to assist the undersigned in preparing

11                 for and conducting the ENE session. To facilitate a meaningful session, your

12                 utmost candor in providing the requested information is required.

13             •   The written evaluation statements will not be seen by or shared with the district

14                 judge or magistrate judge to whom this case is assigned. The evaluation

15                 statements will be seen by no one except the undersigned.

16             •   Each statement will be securely maintained in my chambers and will be destroyed

17                 following the closure of the case.

18        5. Sanctions

19             •   Failure to comply with the requirements set forth in this order will subject the non-

20                 compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil

21                 Procedure 16(f).

22        6. Electronic Devices

23             •   RECORDING THE ENE PROCEEDINGS IS EXPRESSLY PROHIBITED.

24                 Electronic devices are permitted and may be viewed while the Court is caucusing

25                 with the other parties.

26        7.   Pre-ENE Conference Call

27             •   The Court is willing to conduct a joint conference call with counsel for the parties

28                 prior to the ENE if the parties feel issues should be addressed/discussed prior to


                                                Page 3 of 4
     Case 2:20-cv-00454-JCM-EJY Document 14 Filed 06/22/20 Page 4 of 4




 1              convening. The parties should submit a joint written request to chambers if a

 2              conference call is requested.

 3

 4        DATED: June 19, 2020.

 5

 6                                                      DANIEL J. ALBREGTS
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 4 of 4
